Citation Nr: 1632851	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  07-28 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to February 1990, and on active duty for training (ACDUTRA) from May 1, 1992 to May 9, 1992, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2011, May 2013, and April 2015.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In April 2015, the Board also remanded the issue of entitlement to service connection for a left shoulder disability.  In October 2015, the RO granted service connection for this issue; therefore, this issue has been resolved and is no longer on appeal before the Board.

In May 2013 and April 2015, the Board referred the issue of entitlement to service connection for a right knee disability, but the claim has not yet been addressed by the Agency of Original Jurisdiction (AOJ).  Additionally, in March 2016, the Veteran filed a claim for entitlement to an increased disability rating for his left shoulder disability, along with several other claims.  While the other claims were adjudicated in May 2016, the AOJ erroneously noted that the left shoulder disability was on appeal to the Board and could not be adjudicated.  Accordingly, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).





FINDING OF FACT

The most probative evidence is against a finding that the Veteran's bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in August 2004 and several subsequent Supplemental Statements of the Case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist the claimant has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records.  VA examinations have been conducted and opinions obtained, including an April 2016 opinion from a Veterans Health Administration (VHA) audiologist.  The Board notes the assertion of the Veteran's representative that the VHA opinion is inadequate because the audiologist did not address hearing loss indicated at earlier points in the appeal process, but instead relied on results indicating that the Veteran did not demonstrate a hearing loss for VA purposes.  However, it is clear from a review of the opinion that the audiologist did in fact provide an opinion based on an assumption that the Veteran did demonstrate a disabling hearing loss for VA purposes.  Accordingly, VA's duty to assist with respect to obtaining a medical opinion is satisfied, and there is no prejudice to the Veteran in proceeding with a decision in his appeal.

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  The Veteran was provided with the opportunity to identify any outstanding treatment records, updated VA treatment records were obtained, VA examinations were conducted and opinions obtained, as well as a VHA opinion.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

However, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran asserts that he has hearing loss as a result of noise exposure during active duty service.  

In this case, the record reflects that, while some findings do not demonstrate a disabling hearing loss for VA purposes, the Veteran has demonstrated a bilateral sensorineural hearing loss disability as defined by VA regulation during the pendency of the appeal for the purpose of determining service connection.  See 38 C.F.R. § 3.385; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim).  Additionally, military noise exposure has been conceded based on the Veteran's reports of being involved in the detonation and construction of bridges during active duty service.  Thus, the remaining question before the Board is whether the currently diagnosed hearing loss disability is related to his service.

The Veteran's service treatment records show no treatment for hearing loss at any time during active duty or ACDUTRA service, and there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  Audiometric testing conducted during the Veteran's active service showed normal hearing.  Furthermore, an assessment dated 1999 also showed normal hearing sensitivity in both ears.  In a December 1990 Report of Medical History completed during the Veteran's National Guard service, the Veteran complained of a hearing loss.  The medical officer who signed the form, however, noted "no significant medical abnormalities" and an audiogram conducted the same day revealed normal hearing for VA purposes.  Furthermore, in a subsequent Report of Medical History from September 1991, the Veteran did not note a hearing loss, and a contemporaneous audiogram again reflected normal hearing.

Audiograms in service reflect normal hearing, and there is no medical indication of bilateral hearing loss in the record until many years after the Veteran's separation from active service.  A hearing loss as defined by VA regulation was not noted  until more than a decade after active duty, at the earliest.  While lay persons are competent to report on what they have experienced or witnessed, the diagnosis of hearing loss requires medical testing and expertise to determine.  Thus, to the extent that the Veteran has alleged his hearing loss began in service, as a lay person the Veteran's opinion on the onset or etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

As the competent and credible evidence fails to show a hearing loss in service or within one year of service, the question in this case becomes whether the current disability is etiologically related to service.  On this question, the preponderance    of the competent and probative evidence is against the claim.  In this respect, VA examinations and opinions were obtained in March 2008, June 2013, and September 2015.  However, because the opinions relied solely on the absence of findings        of hearing loss in service or the lack of a hearing loss disability at the time of        the examination, the Board sought an additional medical opinion from a VHA audiologist in April 2016.  The audiologist conducted a review of the Veteran's claims file and noted the Veteran's in-service noise exposure as well as various audiometric findings.  Ultimately, the audiologist opined that the Veteran's current hearing loss is less likely as not related to service, to include in-service noise exposure.  In support of the opinion, the audiologist noted that hearing thresholds throughout the Veteran's military service were not indicative of a significant shift at the time of military noise exposure, and thus did not support a nexus to the current hearing loss.  The audiologist cited to a study by the Institute of Medicine (IOM) finding that there was "insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure."  The IOM study further stated that a prolonged delay in the onset of noise-induced hearing loss was unlikely.  As such, the audiologist opined that there was no evidence on which to conclude that the Veteran's current hearing loss is caused by his military service.

By contrast, in September 2007 and January 2008 the Veteran submitted opinions from a VA care provider, Dr. I. O.  In September 2007, Dr. I.O. opined simply    that the Veteran had a "history of hearing loss . . . sustained from his service in the military."  In January 2008, Dr. I.O. opined that the Veteran's hearing loss was "incurred from his service in the military." 

The Board finds that the opinion of the VHA audiologist provided after reviewing the claims file is highly probative as it reflects consideration of all relevant facts  and the examiner provided detailed rationale for the conclusions reached, citing to medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, Dr. I.O. provided opinions that are conclusory in nature and totally  lack rationale, stating only that the Veteran's hearing loss was incurred in service.  Accordingly, the Board finds the opinions of Dr. I.O. to be entitled to little, if any, probative weight.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).

To the extent the Veteran alleges that his hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77 (noting general competence      to testify as to symptoms but not to provide medical diagnosis).  In this regard,        the etiology of hearing loss requires medical testing and expertise to determine.  Accordingly, his opinion as to the etiology of hearing loss is not competent medical evidence.  The Board finds the April 2016 VA opinion to be of greater probative value than the Veteran's lay contentions.  

Here, the most probative evidence indicates the Veteran's current bilateral hearing loss disability was not shown in service or for many years thereafter, and is not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


